 Case 8:20-cv-02589-VMC-AEP Document 1 Filed 11/04/20 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


ALEXIS HAMANN,

        Plaintiff,                                              Case No:
vs.

LITTLE ITALYS MEATBALLS, LLC d/b/a
LITTLE ITALY’S FAMILY RESTAURANT AND CATERING
and CARL R. MEYERS, JR. individually,

      Defendants.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, ALEXIS HAMANN, hereinafter referred to as “PLAINTIFF”

pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”),

by and through her undersigned counsel and sues the Defendants, LITTLE ITALYS

MEATBALLS, LLC d/b/a LITTLE ITALY’S FAMILY RESTAURANT AND CATERING,

(hereinafter known as “LITTLE ITALY”) and CARL R. MEYERS, JR. individually (hereinafter

known as “MYERS”), collectively known as “DEFENDANTS” and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this Judicial

District and because a substantial part of the events giving rise to this claim occurred in this Judicial

District.
 Case 8:20-cv-02589-VMC-AEP Document 1 Filed 11/04/20 Page 2 of 4 PageID 2




                                              PARTIES

       3.      Plaintiff resides in Pasco County, Florida.

       4.      Defendant, LITTLE ITALY, is a Florida corporation licensed and authorized to

conduct business in the State of Florida and doing business within Pasco County. At all times

material Defendant was an employer as defined by the FLSA.

       5.      Defendant, MEYERS, is the Managing Partner of Little Italy’s Family Restaurant

and Catering and was acting in a supervisory capacity for Little Italy’s Family Restaurant.

Defendant, MEYERS, had the power to hire and fire employees, supervised and controlled

employee work schedules or conditions of employment, determined the rate and method of

payment and/or maintained employment records. Defendant, MEYERS possessed operational

control of business activities.

       6.      Defendant, MEYERS, was involved in the day to day operations and had direct

responsibility for the supervision of Plaintiff.

       7.      At all times material Defendants were employers as defined by the laws under

which this action is brought.

                                   GENERAL ALLEGATIONS

       8.      At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employers.

       9.      Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

       10.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       11.     Plaintiff was employed by Defendants from approximately June 2020 to August
 Case 8:20-cv-02589-VMC-AEP Document 1 Filed 11/04/20 Page 3 of 4 PageID 3




17, 2020, as a Server.

       12.     Plaintiff was a tipped employee

       13.     Plaintiff was not paid for the hours she worked on August 9, 2020 through August

16, 2020.

       14.     Plaintiff estimates she is owed $1,005.00.

                                          COUNT I
                                    FLSA MINIMUM WAGE

       15.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through fourteen (14).

       16.     Plaintiff is entitled to minimum wage for all hours worked pursuant to the FLSA.

       17.     By reason of the intentional, willful and unlawful acts of the Defendants in violation

of the FLSA, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands judgment against the Defendants for all damages and

relief under the FLSA, including liquidated damages, attorneys’ fees, costs and expenses, in

addition to all other relief this Court deems just and proper.

                                 COUNT II
               FLORIDA STATUTE CHAPTER 448.08 - UNPAID WAGES
                            AS TO LITTLE ITALY

       18.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through fourteen (14).

       19.     Plaintiff earned wages and tips over the course of her employment which are owed

and payable by the Defendant, LITTLE ITALY, pursuant to Florida Statute Chapter 448.08.

       20.     Plaintiff’s claim is for all uncompensated hours worked by Plaintiff.
 Case 8:20-cv-02589-VMC-AEP Document 1 Filed 11/04/20 Page 4 of 4 PageID 4




       21.     Defendant, LITTLE ITALY, despite Plaintiff’s reasonable attempts to obtain

payment of these earned monies, has failed and refused to make payment as required by Florida

Statute Chapter 448.08.

       WHEREFORE, Plaintiff respectfully request all legal and equitable relief allowed by law

including judgment against Defendant, LITTLE ITALY, for back pay, unpaid wages, tips,

liquidated damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred

in the prosecution of the claim and such other relief as the Court may deem just and proper

       Dated: November 4, 2020.

                                     FLORIN GRAY BOUZAS OWENS, LLC


                                     /s/Wolfgang M. Florin
                                     Wolfgang M. Florin
                                     Florida Bar No. 907804
                                     wolfgang@fgbolaw.com
                                     Christopher D. Gray
                                     Florida Bar No. 0902004
                                     chris@fgbolaw.com
                                     16524 Pointe Village Drive, Suite 100
                                     Lutz, FL 33558
                                     Telephone (727) 254-5255
                                      Facsimile (727) 483-7942
                                     Attorneys for Plaintiff
